278 S.W.3d 712 (2009)
STATE of Missouri, Respondent,
v.
Purcell HARTISON, Appellant.
No. ED 91178.
Missouri Court of Appeals, Eastern District, Division Three.
February 24, 2009.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Christopher A. Koster, Attorney General, Robert J. (Jeff) Bartholomew, Asst. Attorney General, Jefferson City, MO, for Respondent.
*713 Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Purcell Hartison ("Defendant") appeals from the judgment upon his conviction by a jury for second-degree murder under Section 565.021, RSMo 2000, second-degree robbery under Section 569.030, RSMo 2000, second-degree domestic assault under Section 565.073, RSMo 2000, and armed criminal action under Section 571.015, RSMo 2000. Defendant alleges the trial court committed plain error in 1) permitting the State to cross-examine Defendant on the use of Defendant's alias; and in 2) imposing a sentence that was motivated by judicial bias and designed to punish Defendant for asserting his constitutional right to plead not guilty.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).